Citation Nr: 1508652	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	C. Ponton, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from August 1969 to April 1971, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 80 percent; he experiences multiple service-connected disabilities, with one disability being rated in excess of 40 percent.  

2.  The Veteran's service-connected PTSD, with apparent contribution to some extent by service-connected diabetes, prevents the Veteran from engaging in any type of substantially gainful employment consistent with his skills, education, and training.  


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Analysis

The Veteran contends that his service-connected disabilities prevent him from engaging in any type of gainful employment consistent with his skills, education, and training.  

At the outset, it is noted that the Veteran is in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD) at a 50 percent evaluation, for diabetes mellitus at a 20 percent evaluation, for tinnitus at a 10 percent evaluation, for peripheral neuropathy of all extremities (upper and lower) at separate 10 percent evaluations, and for bilateral cataracts, erectile dysfunction, and onychomycosis at separate noncompensable evaluations.  The Veteran is also in receipt of special monthly compensation for loss of a creative organ.  His overall disability rating is 80 percent.  

Based on the above, it is noted that the initial threshold requirements for entitlement to a TDIU have been met on a schedular basis.  That is, the Veteran experiences multiple service-connected disabilities, with a total rating of at least 70 percent, and one disability rating is at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).  Thus, the issue on appeal is whether this service-connected disability picture, in any combination, prevents the Veteran from engaging in substantially gainful employment.  

At the time of the denial by the RO, it was noted that the Veteran had recently found employment as a consultant.  The Veteran has an undergraduate degree in accounting and served as a commissioned officer in the Army.  This evidences a technical skill in a difficult profession requiring a great deal of cerebral aptitude, and it is also evidence of managerial and leadership experience in occupational settings.  Given that he was employed at the time of the RO's initial adverse action, he could not qualify for TDIU.  It is noted that VA examination reports associated with the claim have noted significant impairments associated with functioning in a work setting; however, the Veteran still did maintain employment at the filing of his claim and for several years following his positing of a notice of disagreement with the RO's adverse action.  

In positing his notice of disagreement with the RO's action, the Veteran noted that he had severe troubles in his most recent employment with a private law firm.  He submitted a 2010 annual performance evaluation, which did note that there were numerous "unacceptable" parts of his job performance.  Specifically, the Veteran's last employer found him to have difficulties in understanding relevant facts in assigned projects, with deficiencies in problem solving and in judgment.  Narrative explanations for other deficiencies noted the Veteran's work product "consistently has mistakes," and that the employer had to limit what tasks were presented to the Veteran for "fear of errors and mistakes."  In a January 2013 letter, the Veteran indicated that he had been terminated by the private law firm for poor performance on the job.  

The Veteran was assessed by VA examiners in June and July 2013.  While at that time, it wasn't expressed that the Veteran was unemployable, it was noted that there were serious impacts with regard to employability as related to service-connected disablement.  

The Veteran sought consultation with a private psychologist in January 2015.  This is a very recent assessment of the Veteran's overall occupational functioning as relates to the specific impact from service-connected PTSD.  In the very detailed assessment supplied by this clinician, it was concluded that the Veteran's "service-connected PTSD with concomitant depression has imposed very severe limitations of functioning since at least January 2010."  It was noted that "as a result of these conditions," it was the clinician's opinion that the Veteran "has been unable to maintain a substantially gainful occupation in a normal working environment since at least 2010" (emphasis added).  The private psychologist reviewed the record, including previous VA examinations offered in the context of other claims.  It was noted that, in 2005, the Veteran had "serious and chronic symptoms of PTSD resultant from combat experiences in the Vietnam War, accompanied by serious impairment in both social and occupational functioning."  It was noted that in November 2011, while the Veteran was employed, he "expected to be fired soon" as due to forgetfulness and error-prone work.  The Veteran had reported being fired for "incompetence" five separate times since 1997 as due to being error-prone.  A VA clinical note, also dated in November 2011, was referenced by the private clinician.  It was indicated that the service-connected diabetes, to include difficulties in maintaining compliance with medication, would also "negatively affect" concentration, mood, and anxiety.  

The private psychologist conducted several mental functioning tests for the Veteran, and it was evident that there was no reason to suggest malingering or exaggerating of symptoms.  The Veteran explained that his last employment was from 2010 to 2013, and that he "made huge mistakes," and was only retained because the employer of the private law firm felt sympathy for him.  The psychologist explained that his functioning at this time was in a "sheltered work environment," where the Veteran was allowed to produce at levels far under what other employees were expected to do.  The private clinician also stated his belief that a June 2013 VA psychiatric examination, which found only decreased efficiency in occupational functioning (as opposed to total impairment or unemployability) did not accurately reflect the treatment and employment history as contained in the claims file.  It was offered that perhaps the Veteran's tardiness to the appointment or a cursory review of the relevant history was to blame for what he believed to be an inaccurate assessment of the mental status.  

While some of the VA treatment and examination reports of record indicate that the Veteran had some basic occupational functioning available to him, the January 2015 report is the most recent and most comprehensive piece of evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is clear that the private psychologist took a great deal of time to ascertain the credibility of the Veteran's reported symptoms and to assess them in the context of detailed psychological testing.  The complaints regarding the Veteran's occupational performance at his last job (held from 2010 to 2013) are not merely subjective, as the law firm's own assessment is of record and shows clear problems with attention to detail and cognitive functioning (areas which have, by VA and private providers, been linked to the service-connected psychiatric disorder).  That the Veteran was eventually terminated for his cognitive problems is consistent with his poor performance on the job, and the 2015 private examiner has linked such cognition difficulties specifically to service-connected psychiatric problems which would impact any type of substantially gainful employment.  

Thus, the most current and detailed evidence of record suggests that the Veteran's PTSD (with additional possible impact associated with service-connected diabetes), at least as likely as not prevents the Veteran from engaging in any type of substantially gainful employment consistent with his skills, training, and education.  This opinion indicated that the entire claims file was reviewed, and that symptoms presented in previous VA clinical and examination settings were considered in addition to the results of current mental status testing.  It was concluded that the Veteran has demonstrated that his concentration problems are so great that he has been removed from several jobs, and that based on PTSD and diabetes symptomatology, engaging in gainful employment was prohibited.  As this is the case, the claim for TDIU will be granted.   


ORDER

Entitlement to a TDIU is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


